Citation Nr: 1130642	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  09-04 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1944 to November 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the claim for service connection for a bilateral eye disorder.

In June 2011 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In June 2011 the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in June 2011 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before deciding the claim.  In particular, the Veteran should be afforded a VA eye examination to determine the nature and etiology of his claimed eye disorder.  He contends that he has a bilateral eye disorder incurred during military service, explaining that he injured his left eye, in particular, watching the sun without sunglasses in the Arizona desert to tell time during military service.  He did not report his perceived decrease in vision because he did not want to wash out of the air cadet system, and he continued to experience increasing vision and eye problems following separation from military service.

In an induction examination report dated in November 1943, there were no eye abnormalities, and uncorrected vision was reported as 20/20 in each eye.  An aircrew trainee applicant examination report dated in February 1944 included a more detailed eye examination; visual acuity remained 20/20 in each eye, and no eye abnormalities were noted. 

In a separation physical examination report dated in November 1945, uncorrected vision was reported as 20/20 in the right eye and 20/40 in the left eye, corrected to 20/30.  On examination of the eyes, there were no abnormalities.

In a post-service private treatment record from C. R., M.D., dated in October 1987, the Veteran complained of blind spots and indicated that he was followed by another physician for glaucoma.  In a December 1992 examination report, the impression included left cataract, and in November 1993 objective findings of the eyes were reported as bilateral cataracts right greater than left.

In a private consultation report from J. L., M.D., dated in January 2002, the Veteran indicated that he had glaucoma and now developed cataracts.  He was planning sequential cataract extractions and other procedures.  Subsequently, he had cataract extraction of each eye.  A February 2002 operative report detailed his clinical history, which included painless progressive loss of vision of both eyes with cataracts and glaucoma.  He had been on medication to control glaucoma for at least 25 to 30 years.  The impression included glaucoma with blind spots and cataracts, and he was advised of the risk of possible loss of vision with the surgery.

In a private treatment record from M. S., M.D., dated in December 2007, the diagnosis was small macular hole left eye.  Doctor M. S. addressed an examination report to Dr. J. L. the same day, indicating that the Veteran had complained of decreasing visual acuity over the past year, more rapidly over the past several months.  He described the ocular findings and could see no findings to explain his severe vision loss bilaterally.  Differential diagnoses included glaucoma, Fuchs disease, refractive, or perhaps neurologic.  

In a letter addressed to the Veteran in October 2009, a private physician C. F., M.D., summarized their meeting at the clinic, including the Veteran's reported history of protracted sun gazing, which he performed with his left eye, in an attempt to accurately gauge and mark time during military service.  He described his left eye vision loss as gradual, occurring over a period of four to six weeks.  Dr. C. F. discussed congenital disorders, such as hereditary optic neuropathies that can lead to gradual visual decline over a matter of weeks; however, the Veteran's right eye was not similarly affected, and the referenced disorders typically affect both eyes according to Dr. C. F.  He concluded that it was certainly plausible that the gradual left eye vision loss was consistent with old retinal phototoxicity; he added that perhaps the Veteran had damaged his retinal tissue as a result of sun exposure.  He added that while it was certainly hard to reconstruct the past, especially a past that is now more than 65 years in arrears, his macular findings today would certainly be consistent with this history.

The Board notes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2010).  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOGCPREC 67- 90 (1990).  Therefore, the VA examiner is requested to provide a medical opinion that addresses whether the Veteran has a current eye disability that is not a congenital disorder or a refractive error that can be attributed to military service, including looking at the sun to gauge the time.

The AMC/RO also should obtain any relevant, ongoing VA treatment records dated since April 2007 to the present because they may be relevant to his claim.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for a bilateral eye disorder.  After the Veteran has signed any appropriate releases, any identified records which are not duplicates of those already contained in the claims folder should be requested.  All attempts to procure records should be documented in the file.  In addition, relevant ongoing VA treatment records dating since April 2007 should be obtained.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and his representative notified of such.

2.  After the above has been completed to the extent possible, the Veteran should be scheduled for a VA eye examination to determine the nature and etiology of his claimed eye disorder.  All indicated tests and studies are to be performed.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

After thoroughly reviewing the record and examining the Veteran, the examiner should list all diagnosed eye disorders identified on examination and explain whether any are congenital defects or refractive errors of the eye.  For any diagnosed eye disorder that is not a congenital defect or refractive error, the examiner is requested to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current eye disorder is related to active military service, including gazing at the sun to gauge the time.  A medical analysis and rationale must be included with the requested opinion.  The examiner should use his or her best judgment in rendering an opinion; if the examiner cannot reach a conclusion, he or she must thoroughly explain the basis for that conclusion.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

